CAMPBELL, District Judge.
This is a motion to modify the restraining order herein dated September 1, 1936, so as to permit application to the City Court in the County of Kings to punish the bankrupt for contempt.
No proceedings to punish for contempt were pending at the time the petition in bankruptcy was filed herein to wit, August 18, 1936, on which date the adjudication in bankruptcy was had, nor have any proceedings for that purpose been instituted.
If there was any right to punish the bankrupt for contempt, the order of September 1, 1936, did not prevent such proceeding.
The bankrupt has filed his application for discharge, to which objections have been filed by the same attorneys for the same creditors who seek this modification.
If the discharge of the bankrupt be denied, there would be no necessity for the modification under any conditions, and I do not feel that I should prejudge this matter by granting this motion at this time, which might be taken as an indication of my approval of such a proceeding.
Motion denied without prejudice.